      Case 1:15-cr-00149-RJA-JJM Document 239 Filed 07/26/21 Page 1 of 2



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                       Plaintiff
                                                                       AFFIDAVIT
                v.

                                                                Case No.: 15-cr-149(RJA)
FRANK PARLATO,JR.
                                       Defendant.

STATE OF NEW YORK              )
COUNTY OF ERIE                 )ss
CITY OF BUFFALO


                FRANK PARLATO,JR. having affirmed depose and says:

                1) I am the defendant in the above captioned matter.

                2) Because of the unavailability of my trial counsel, I am aware that we have

requested that Senior United States District Judge Richard J. Arcara adjourn the trial until counsel

is available.

                3) I am aware that counsel has requested that the trial date be adjourned into 2022.

                4) In that regard, I respectfully request that all ofthe speedy trial time be excluded

through March 1, 2022.

                5) It is my understanding that a status conference is scheduled for August 13,2021

before Senior United States District Judge Richard J. Arcara. However, I respectfully request the

Court to allow the speedy trial time be excluded through March 1,2022 at which time,I understand

that all of the parties will have a better idea about the date to be scheduled for trial. I also

understand that the trial may begin prior to March,2022.

Wherefore your deponent respectfully requests that the speedy trial time through March 1, 2022
be excluded. I recognize that I do have a right to a speedy disposition ofthis case. However, I
      Case 1:15-cr-00149-RJA-JJM Document 239 Filed 07/26/21 Page 2 of 2



also believe that it is in my best interest to have all of my trial counsel prepared and available to
try my case.




Affirmed under the                     FRANK PARLATO,JR.
Penalty ofPerjury
